305 N.Y. 878 (1953)
359 West 34th Street, Inc., et al., Appellants,
v.
Board of Standards and Appeals of the City of New York et al., Respondents, and Helen Horemiotes, Intervener, Respondent.
Court of Appeals of the State of New York.
Argued June 4, 1953.
Decided July 14, 1953
Robert T. Groh for appellants.
Denis M. Hurley, Corporation Counsel (Samuel D. Johnson and Seymour B. Quel of counsel), for respondents.
Joseph M. Lonergan for intervener-respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs; no opinion.